Brady, J.
In this case no exceptions were filed or taken to the referee’s report. There is little doubt of the justice of the referee’s conclusions. The only question which appears to be litigated here is that in reference to costs. The claim herein was not unreasonably resisted. It was properly contested, and it was reduced. The plaintiff is duly entitled to recover, therefore, only the fees of the referee and necessary disbursements to be taxed (Code, § 317).
Ordered accordingly, and that the report be confirmed.